992 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elbert Skipper FARMER, Plaintiff-Appellant,v.OHIO DEPARTMENT OF CORRECTIONS & REHABILITATION, Defendant-Appellee.
No. 92-4119.
United States Court of Appeals, Sixth Circuit.
April 28, 1993.

Before:  KEITH and SUHRHEINRICH, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Elbert Skipper Farmer, a pro se litigant, appeals from a judgment of the district court dismissing his complaint as frivolous pursuant to 28 U.S.C. § 1915(d).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Farmer's complaint was brought on behalf of his son and himself.   Farmer's complaint alleged defamation of character, and for relief he requested monetary compensation.


3
A complaint may be dismissed as frivolous pursuant to 28 U.S.C. § 1915(d) where the plaintiff fails to present a claim with an arguable or rational basis in law or in fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   Section 1915(d) "accords judges not only the authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to pierce the veil of the complaint's factual allegations and dismiss those claims whose factual contentions are clearly baseless."   Id. at 327.   A dismissal of a complaint pursuant to § 1915(d) is reviewed for an abuse of discretion.   Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).   We are satisfied the district court did not abuse its discretion.   Farmer's complaint failed to present a claim with an arguable or rational basis in law.


4
Accordingly, the judgment of the district court is affirmed and Farmer's request for appointment of counsel is denied.   Rule 9(b)(3), Rules of the Sixth Circuit.